Citation Nr: 0011204	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for an 
acromioclavicular separation of the left shoulder, with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

In a May 1999 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an evaluation in 
excess of 10 percent for an acromioclavicular separation of 
the left shoulder with degenerative joint disease to the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO) for additional development of the record.  A 
review of the record reflects that the requested development 
has been completed.  Thus, the case has now been returned to 
the Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's acromioclavicular separation of the left 
shoulder is manifested by x-ray evidence of degenerative 
joint disease with forward flexion and abduction of 120 
degrees, a dislocation of the clavicle, and moderate 
impairment of functional ability.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease in the left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5201 (1999).

2.  A 20 percent evaluation is warranted for impairment of 
the clavicle of the left shoulder.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5203 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a December 1994 rating decision, the RO granted 
entitlement to service connection for an acromioclavicular 
separation of the left shoulder, evaluated as noncompensable.  

VA clinical records dated in 1994 reflect radiological 
evidence of moderate degenerative joint disease at the 
acromioclavicular joint with some spurring at the greater 
tuberosity and spurring and bony density at the 
coracoclavicular ligament, probably post-traumatic, but no 
evidence of acute fracture or subluxation.  A clinical record 
noted an impression of left shoulder degenerative joint 
disease.  A November 1994 arthrogram of the left shoulder 
reflects an impression of a pseudo dislocation of the 
acromioclavicular joint.  Calcifications of the coracoid 
clavicular tendon were also identified.  No evidence of a 
rupture of the rotator cuff was noted.  

In a May 1995 rating decision, the RO determined that a 10 
percent evaluation was warranted for the veteran's left 
shoulder disability.  

Upon VA examination dated in September 1995, the veteran was 
noted as right hand dominant.  The veteran complained of pain 
in the left shoulder, radiating to the proximal left arm with 
occasional pain down the left arm.  It was noted that the 
veteran reported that electrodiagnostic testing revealed 
carpal tunnel syndrome in the left wrist.  Physical 
examination revealed moderate prominence of the distal 
clavicle and minimal tenderness at the acromioclavicular 
joint.  Overhead elevation was to 165 degrees, internal 
rotation was to 80 degrees, external rotation was to 65 
degrees, and abduction was to 165 degrees.  Impingement signs 
were positive with abduction and internal rotation.  The 
examiner noted good flexion and extension of the fingers in 
the left hand.  Sensation was slightly decreased in a diffuse 
pattern over the left arm.  

Radiographs demonstrated calcification of the 
coracoclavicular ligaments due to previous surgery.  It was 
also noted the veteran still had superior displacement of the 
clavicle in relation to the acromion, consistent with a grade 
three injury.  Diagnoses of a chronic grade three separation 
of the acromioclavicular joint, left shoulder, status post 
surgery; post-traumatic impingement syndrome in the left 
shoulder, moderately symptomatic; and left arm numbness, 
possible chronic brachial plexus injury, possible carpal 
tunnel syndrome, moderately symptomatic, were noted.  

Upon VA peripheral nerve examination dated in November 1996, 
the veteran complained of pain in the left shoulder radiating 
down into the deltoid.  The veteran reported the pain was 
worse with active abduction or internal rotation.  The 
examiner noted the veteran underwent electromyography studies 
in November 1994 which were unremarkable for any 
radiculopathy or proximal nerve compression but did note 
slowing across the carpal tunnel consistent with carpal 
tunnel syndrome.  Upon physical examination, some prominence 
of the distal clavicle was noted.  The veteran had no 
tenderness to palpation at the acromioclavicular joint either 
with direct palpation or with forced adduction.  A positive 
impingement sign was noted as well as a positive 
supraspinatus sign.  Tenderness to palpation over the greater 
tuberosity was also noted.  

Range of motion was remarkable for normal internal rotation 
with the arm at the veteran's side.  Abduction of 120 
degrees, external rotation of 60 degrees, and forward flexion 
of 120 degrees were also noted.  Strength was noted as 
normal.  Neurological examination revealed patchy 
distribution of diminished light touch over the medial aspect 
of the forearm and the lateral aspect of the upper arm.  
Sensory examination of the hand was normal with a negative 
Tinel's sign at the wrist and elbow with no evidence of 
atrophy in the thenar musculature.  X-ray evaluation showed 
calcification of the coracoclavicular joint as well as 
displacement of the acromioclavicular joint with some 
degenerative changes in that region. 

Impressions of status post grade three acromioclavicular 
separation of the left shoulder, minimally symptomatic; 
impingement syndrome of the left shoulder, moderate to 
severely symptomatic; and a history diminished sensation in 
the left upper extremity with electromyography evidence of 
carpal tunnel syndrome but no clinical evidence of the same, 
were noted.  The examiner opined that he felt the veteran's 
current symptoms were related at least in part to the 
shoulder injury although they may not necessarily be directly 
related to the acromioclavicular joint.  The examiner noted 
the veteran manifested tendinitis in the region of the 
rotator cuff which could be a result of some osteophyte 
projections from his degenerative acromioclavicular joint.  
The examiner also noted he found no evidence of carpal tunnel 
syndrome and no abnormalities in function clinically in 
regard to the median nerve.

Upon VA neurological examination dated in September 1998, 
tone and muscle strength in all four extremities was noted as 
essentially normal.  Some giveaway weakness secondary to pain 
was noted in the left deltoid.  Sensory examination was 
essentially normal except for patchy areas of sensory deficit 
to pinprick and temperature in the left upper extremity that 
did not map to any dermatomal or peripheral nerve 
distribution.  Mild decreased vibration distally in the upper 
and lower extremities was also noted.  A diagnosis of a 
history of left acromioclavicular separation, status post-
surgical repair, with sensory deficits in the left upper 
extremity, was noted.  

The examiner opined that the etiology of loss of sensation in 
the left upper extremity was not clear.  He noted that, 
theoretically, if the shoulder repair was complicated by 
significant injury to the left brachial plexus such sensory 
deficits could be present, but the presence of motor deficits 
and some atrophy would be expected and were not found on this 
examination.  The examiner also noted a recent 
electrodiagnostic study apparently confirmed the presence of 
a left carpal tunnel syndrome, but the study was not 
available for review.  The examiner opined that he did not 
think the veteran's shoulder separation or subsequent 
surgical repair could be in any way linked to the median 
nerve compression at the wrist. 

Upon VA joint examination dated in September 1998, the 
examiner noted distal clavicular prominence and good range of 
motion of the shoulder with flexion and abduction to 165 
degrees.  Positive impingement and supraspinatus signs were 
noted.  The examiner noted tenderness to palpation over the 
distal acromion.  It was also noted that x-ray examination of 
the shoulder revealed evidence of a previous grade three 
acromioclavicular separation with calcification with the 
coracoacromial ligaments and degenerative changes noted 
within the distal clavicle.  An impression of 
acromioclavicular separation with subsequent surgery and 
degenerative joint disease of the left acromioclavicular 
joint with moderate symptoms was noted.  

A November 1998 electromyography study reflects a conclusion 
of a normal electrophysiological study with no evidence of 
peripheral neuropathy, mononeuropathies, or brachial 
plexopathy.  

Upon VA peripheral nerve examination dated in September 1999, 
the examiner noted the veteran's claims folder and medical 
records were reviewed.  The veteran reported the repeated 
dropping of objects from the left hand and stiffness in the 
left upper extremity in the mornings.  Tone and muscle 
strength were noted as normal upon motor examination except 
for the left deltoid where the veteran had some giveaway 
weakness because of left shoulder pain.  Sensory examination 
was essentially normal except for patchy areas of sensory 
deficits to pinprick and temperature in the left upper 
extremity that did not correspond to any dermatomal or 
peripheral nerve distribution.  

A relevant diagnosis of a history of left acromioclavicular 
separation status post surgical repair with subjective 
sensory deficits in the left upper extremity but no findings 
on examination or electrodiagnostic testing to support a 
peripheral nerve injury as a result of the left shoulder 
injury or repair, was noted.  The examiner noted that 
although the veteran reported a history of loss of sensation 
in the left upper extremity, the exact etiology of the loss 
of sensation was not clear, but it definitely was not related 
to any peripheral nerve injury resulting from the shoulder 
separation or the subsequent surgical repair.

Upon VA joint examination dated in September 1999, the 
veteran reported pain in the superior aspect of his shoulder 
with radiation down into the deltoid.  The veteran also 
reported difficulty with overhead activity and with strenuous 
lifting.  Physical examination revealed a fair range of 
motion in the shoulder with pain at the extremes.  Range of 
motion was noted as flexion to 120 degrees and abduction to 
120 degrees.  Crepitation at the distal clavicle with 
provocative adduction maneuvers was noted.  The examiner 
noted a positive impingement sign and a positive 
supraspinatus sign.  A prominent acromioclavicular joint and 
tenderness to palpation over the distal clavicle were also 
noted.  X-ray evaluation revealed marked degenerative changes 
at the level of the acromioclavicular joint and calcification 
within the clavicular coracoid ligaments.  Impressions of 
grade three left acromioclavicular joint separation status 
post attempted repair with residual degenerative joint 
disease of the acromioclavicular joint, and impingement 
syndrome of the left shoulder consistent with chronic 
supraspinatus tendonitis, secondary to the acromioclavicular 
joint separation and moderately symptomatic, were noted.  

In an October 1999 addendum to the September 1999 VA joint 
examination, the examiner noted that the veteran's claims 
folder had been reviewed.  The examiner noted that range of 
motion upon examination of the left shoulder revealed 
abduction of 120 degrees and flexion of 120 degrees, with 180 
degrees being normal.  External rotation was to 80 degrees 
and internal rotation was to 60 degrees, with 90 degrees 
being normal.  The examiner opined that the extent to which 
range of motion was affected by the veteran's left shoulder 
disability, either directly or as a result of his 
supraspinatus tendinitis, would be considered moderate.  The 
examiner noted there was no evidence of atrophy or 
neurological abnormality.  The examiner further opined the 
veteran's discomfort impaired his functional ability to a 
moderate degree.  It was noted that the veteran's subjective 
complaints were related either directly to the 
acromioclavicular separation or the subsequent development of 
tendinitis.  The examiner opined that the veteran's 
acromioclavicular separation and subsequent tendinitis would 
cause weakened movement and excess fatigability, but would 
not cause incoordination.  The examiner opined that the 
weakened movement and excess fatigability affected the 
veteran to a moderate degree.  Finally, the examiner opined 
that the veteran's ability to perform average employment in a 
civilian occupation was not significantly impacted.  It was 
noted the veteran was currently employed as a refrigeration 
and air conditioning maintenance worker.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

The veteran's acromioclavicular separation of the left 
shoulder is not specifically addressed in the rating 
schedule.  Pursuant to 38 C.F.R. § 4.20 (1999), when a 
disability is not found with the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  Thus, 
the Board will consider all potentially applicable rating 
provisions.  

As the medical evidence of record showed degenerative changes 
in the left shoulder, the RO found that evaluation under the 
diagnostic provisions for degenerative arthritis was 
appropriate.  Degenerative arthritis is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999), which 
provides that arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  In the absence of limitation of motion, x-
ray evidence of involvement of 2 or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

Limitation of motion of the arm is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5201, which provides for a 
20 percent evaluation for limitation of motion at shoulder 
level in the minor or major extremity.  A 30 percent 
evaluation is warranted for limitation of motion in the major 
arm to midway between the side and shoulder level, a 20 
percent evaluation is warranted for the minor arm.  Where arm 
motion is limited to 25 degrees from the side in the major 
arm, a 40 percent evaluation is warranted, and a 30 percent 
evaluation is warranted for the minor arm.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

The rating provisions in regard to impairment of the clavicle 
or scapula are set forth at 38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  Impairment of the clavicle or scapula with 
malunion warrants a 10 percent evaluation.  Nonunion of the 
clavicle or scapula without loose movement also warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
nonunion of the clavicle or scapula with loose movement.  
Dislocation of the clavicle or scapula warrants a 20 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.

The Board notes that pyramiding, that is the evaluation of 
the same disability or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1999).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes; the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

The veteran's acromioclavicular separation of the left 
shoulder is currently rated as 10 percent disabling pursuant 
to Diagnostic Code 5003-5203 based on painful motion.  

A review of the evidence of record reflects the presence of 
degenerative joint disease in the left shoulder confirmed by 
x-ray.  However, although the veteran has substantial 
limitation of flexion of the left shoulder, the evidence 
shows that on abduction of the left arm he is able to lift 
the arm above shoulder level.  Therefore, the Board is 
compelled to conclude that the criteria for a 20 percent 
disability evaluation for limitation of arm motion have not 
been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Thus, an evaluation in excess of 10 percent for degenerative 
arthritis of the left shoulder is not warranted pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5201.

However, in addition to degenerative arthritis, the record 
also reflects impairment of the clavicle.  A November 1994 
arthrogram noted an impression of a pseudo dislocation of the 
acromioclavicular joint.  Additionally, the medical 
examinations of record consistently report a prominence of 
the distal clavicle and radiographs dated in September 1995 
and November 1996 demonstrated displacement of the clavicle 
in relation to the acromion.  The examination reports also 
consistently note the veteran's left shoulder disability as 
moderately symptomatic.  The Board concludes that this 
evidence more nearly approximates to a 20 percent evaluation 
under the rating criteria for impairment of the clavicle in 
that it demonstrates a dislocation of the clavicle.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  The Court has, however, held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  The veteran's left shoulder disability is evaluated 
as 10 percent disabling under the provisions for degenerative 
arthritis, and the Board has determined that a 20 percent 
evaluation is also warranted for impairment of the clavicle.  
In light of that and the medical evidence consistently noting 
the veteran's impairment, weakened movement, fatigability, 
and pain as moderate, the Board concludes an additional 
evaluation due to pain is not warranted.  

Consideration has been given to assigning staged ratings; 
however, the Board has determined that none of the evidence 
of record supports an evaluation higher than that assigned, 
at any point within the appeal.  Accordingly, no prejudice 
has resulted herein.  Bernard v. Brown, 4 Vet. App. 392-394 
(1993).

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's left 
shoulder disability results in marked interference with 
employment or frequent periods of hospitalization.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  

Finally, the Board notes that the record is silent for 
competent medical evidence of peripheral neuropathy or carpal 
tunnel syndrome related to the veteran's service-connected 
left shoulder disability.  The November 1998 electromyography 
study was normal and the September 1998 VA examiner opined 
that the veteran's left shoulder disability could not in any 
way be linked to median nerve compression at the wrist.  
Additionally, the September 1999 VA examiner opined that 
although the etiology of the veteran's loss of sensation was 
unclear, it definitely was not related to any peripheral 
nerve injury resulting from the shoulder separation or 
subsequent surgical repair.  Therefore the rating criteria 
relevant to such symptomatology has not been considered by 
the Board in evaluating the veteran's left shoulder 
disability.  




ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the left shoulder is denied.

A 20 percent evaluation is granted for acromioclavicular 
separation of the left shoulder, subject to controlling 
regulations affecting the payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

